DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 30, 2020 has been entered. 

  Claims 1-2 and 18 were amended. Claims 6 and 17 were cancelled. Therefore, claims 1-5, 7-16, and 18 remain pending in the application for examination.

Claim 17 was cancelled - rendering the objection to the claim moot.

In light of amendment, the rejection to claims 2-3 under 35 U.S.C. 112(b) were withdrawn.
		
Claim Objections


5.       Claims 1 and 18 are objected due to following informalities:
claim 1, line 13, claim 18, line 16, the term of “group-RNTI” should be defined as to what it stands for.

Claim Rejections - 35 USC § 103 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in U.S. Publication No. 2016/0150525 A1, hereinafter referred to as Xu, which claims benefit of U.S. Provisional Application No. 62/084,497, filed on Nov.  25, 2014, hereinafter referred to as Prov’97, in view of Seo et al. in U.S. Pub. No. 2011/0164587 A1, hereinafter referred to as Seo, and further in view of Wang in U.S. Publication No. 2013/0039297 A1, hereinafter referred to as Wang, and Dai et al. in U.S. Publication No. 2011/0129033 A1, hereinafter referred to as Dai.

Regarding claim 1, Xu discloses a method of transmitting uplink data in a wireless communication system, the method performed by a user equipment (UE) (method of transmitting uplink data by UE, para.57 in Xu or para.55 in Prov’97) comprising:
establishing synchronization with an evolved Node B (eNB) (using synchronization signals to detect and acquire cell, e.g., eNodeB, para.40 in Xu or para.38 in Prov’97);
receiving control information related to a contention-based uplink data transmission resource region from the eNB (receiving assignment of region of  resources from eNB for contention-based access, e.g., control information, para.58 in Xu or para.56 in Prov’97), the contention-based uplink data transmission resource region comprising one or more resource groups (wherein resource region comprises different groups of resources assigned to groups of UEs, para.45, lines 1-4 in Xu or para.43 in Prov’97); and
transmitting the uplink data to the eNB through the contention-based uplink data transmission resource region (transmitting data on assigned resource blocks to eNB [para.47 in Xu or para.45 in Prov’97] and resources are selected from assigned group of resources for contention-based uplink access [para.19 in Xu or para.36 in Prov’97]).
Xu discloses at least one UE transmits a buffer status report {BSR} in an uplink transmission for the eNB to provide grants for subsequent UL transmission (para.64), sends UL data on uplink channel using root sequence (para.66), data transmitted on PUSCH using cell radio network temporary identity {C-RNTI) (para.59), and each UE selects resources from its assigned group for contention-based access within the uplink subframe (para.19).
 Xu does not disclose the buffer status report indicates a size of uplink data to be transmitted, and based on the control information being received through a group-RNTI, the control information includes an indication related to a qualification condition for the contention-based unlink data transmission resource region, wherein the qualification condition is related to a duration from a point when the uplink data is present to a point when the control information is received, and wherein the uplink data is transmitted based on the qualification condition; which are known in the art and commonly applied in communications field for data communications, as suggested in Seo’s disclosure as below.
Seo, from the same field of endeavor, teaches:
notifying the eNB of a size of uplink data to be transmitted (reporting to BS BSR, which provides information on amount of data stored or occupying in a buffer, information on a priority of uplink data to be transmitted of UE -- for BS to allocate radio resources to UE based on buffer occupancy, e.g., size of uplink data to be transmitted, para.49); and 
wherein, based on the control information being received (based on radio resource allocation message or timer's expiry time setting message received, e.g., control information received, para.78), the control information includes an indication related to a qualification condition for the contention-based unlink data transmission resource region (timer's expiry time setting message includes timer’s expiry time, e.g., indication related to qualification condition, and is adapted according to situation where a large number of UEs simultaneously transmit the radio resource request message to one BS for BS to allocate radio resource to each UE, e.g., allocating contention-based uplink data transmission resource region, para.52-53), 
wherein the qualification condition is related to a duration from a point when the uplink data is present to a point when the control information is received (wherein timer indicates time for receiving a radio resource allocation message from the BS, e.g., control information is received, in response to radio resource request message, e.g., request sent as result of receiving data to be transmitted or uplink data are present, para.6), and
wherein the uplink data is transmitted based on the qualification condition (wherein uplink data are transmitted before timer expires, para.7).
It would be desirable for the UE to notify the eNB of a size of uplink data to be transmitted, and to transmit data based on received information on a duration from a point when the uplink data is present to a point when the control information is received – for the benefit of facilitating the allocation of resources that contributes to the successful uplink data transmission, which is achieved by determining the duration from a point when the uplink data is present to a point 
Xu in view of Seo do not disclose the control information is received through a group-RNTI, which is known in the art and commonly applied in communications field for data communications, as suggested in Wang’s disclosure as below.
Wang, from the same field of endeavor, teaches the control information is received through a group-RNTI (receiving PDCCH with embedded group identity information {G-RNTI} that informs each aggregated UE group of its resource allocation [para.51] and UE acquires its resource allocation assignment through extracting information in a control region by using a group identifier [para.45]) – for the benefit of providing an uplink grant to UE belonging to a group of users while saving resources by assigning a same RNTI or a group RNTI to multiple UEs. 
Xu in view of Seo and Wang do not disclose the size of the uplink data to be transmitted to the eNB is indicative by a root-sequence mapped to an index indicative of the size of the uplink data to be transmitted; which is known in the art and commonly applied in communications field for data communications, as suggested in Dai’s disclosure as below.
Dai, from the same field of endeavor, teaches transmission areas of uplink data to be transmitted to the eNB is indicative by a root sequence mapped to an index indicative of transmission areas of the uplink data to be transmitted (CAZAC sequence selected as basic sequence, mapped with symbols of slot #0, #2, #3, #4 and #6 that are used for transmitting data [para.11]).
          	  Therefore, it would be appreciated by one of ordinary skill in the art at the time of invention was filed to transmit information on a root-sequence mapped to an index being indicative of transmission areas of uplink data to be transmitted to the eNB, as indicated in Dai, or indicative of the size of uplink data to be notified and transmitted to the eNB through the contention-based uplink data transmission resource region comprising of resource groups of Xu and Seo, wherein the uplink data transmission is based on indication of a duration -- from a point when the uplink data is present to a point when the control information is received – being included in control information sent from the eNB and received through a group-RNTI, as indicated in Wang and Seo; thus facilitating the efficient scheduling of resources to groups of UEs, and the success of uplink data transmission – which results from the assessment of the duration from a point when the uplink data is present to a point when the control information is received via a timer -- while reducing the time delay for requesting and allocating a radio resource in a contention-based uplink data transmission process.  

Regarding claim 2, Xu in view of Seo, Wang, and Dai disclose wherein the resource groups are resource groups allocated for a specific UE (one group of resources is assigned to one {specific} group of UEs, see para.63 in Xu), and
wherein the specific UE group is based on a specific criterion (grouping UEs into group based on channel conditions, [see para.32 in Wang] or UEs with packets to transmit that are small enough to fit into smaller TTIs [see para.63 in Xu]).  


Regarding claim 3, Xu in view of Seo, Wang, and Dai disclose wherein the specific criterion is at least one of an identity of the UE or a coverage class of the UE (reconfiguring individual UEs into a group or deconfiguring one UE from assigned group [see para.31 in Wang] or reconfiguring existing UE group when one member already left cell or radio service area of eNB, [see para.49, lines 6-20 in Wang]


Regarding claim 4, Xu in view of Seo, Wang, and Dai disclose wherein the transmitting the uplink data comprising:
selecting any one of the resource groups (selecting resources from 
its assigned group for contention-based access within uplink subframe, see para.7 in Xu); and
transmitting the uplink data to the eNB through the selected resource group (transmitting data on assigned resource blocks [para.47 in Xu or para.45 in Prov’97] wherein resources are selected from assigned group of resources [para.19 in Xu or para.36 in Prov’97]).


Regarding claim 7, Xu in view of Seo, Wang, and Dai disclose wherein the root-sequence is transmitted prior to the uplink data transmission (eNB may assign different root sequences to each UE within a group of UEs and decode uplink transmissions by distinguishing different UEs using different root sequences, [see para.80 in Xu]); which would be appreciated that  UE has to use and transmit that assigned root sequence prior to transmit uplink data, so as to enable eNB to distinguish which UE for which it decides to decode uplink transmission; thus saving processing resources for the eNB.


Regarding claim 16, Xu in view of Seo, Wang, and Dai disclose wherein the contention-based uplink data transmission resource region is a narrowband comprising a plurality of subcarriers having specific subcarrier spacing (using bandwidth of 1.25MHz, or 2.5MHz, e.g., narrowband bandwidth, comprising subcarriers having spacing between them, see para.32, lines 9-17 in Xu or para.31 in Prov’97).


Regarding claim 18, claim 18 is rejected for substantially identical reasons as applied to claim 1, except that claim 18 is in a device claim format, and wherein Xu discloses an user equipment (UE) (UE, element 120 in Fig.3), comprises of a radio frequency (RF) unit (antennas, elements 352 of Fig.3); and a processor functionally connected to the RF unit (controller/ processor, element 380 in Fig.3), which are used to perform claimed functionalities.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Seo, Wang, and Dai, as applied to claim 1 above, and further in view of Li et al. in International Publication No. EP 2584850 A1, hereinafter referred to as Li.

Regarding claim 11, Xu in view of Seo, Wang, and Dai disclose one or more resource groups are allocated (assigning different groups of resources to groups of UEs, para.45, lines 1-4 in Xu or para.43 in Prov’97).
Also, Wang discloses assigning to UE groups resources corresponding to a TTI with duration that is less than a subframe, or timeslot (para.63, 79 in Xu).
However, Xu in view of of Seo, Wang, and Dai do not explicitly state one or more resource groups are allocated dynamically or semi-statically, which Li’s disclosure as below.
Li, from the same field of endeavor, teaches one or more resource groups are allocated dynamically or semi-statically (contention based grant {CB grant} is allocated dynamically [para.86] or semi-statistically [para.48, lines 18-19); which would be appreciated by one of ordinary skill in the art to allocate resource groups or CB grant dynamically or semi-statistically; thus efficiently allocating resources needed for uplink transmission while reducing overhead, according to requirements to be met in each specific communications scenario.


Claims 5, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Seo, Wang, and Dai, as applied to claim 1 above, and further in view of Ratasuk et al. in U.S. Publication No. 2012/0044877 A1, hereinafter referred to as Ratasuk.


Regarding claim 5, Xu in view of Seo, Wang, and Dai do not disclose wherein the selecting the any one resource group comprising:
selecting any one resource group by taking into consideration the size of the  uplink data to be transmitted; which is known in the art and commonly ’s disclosure as below.
Ratasuk, from the same field of endeavor, teaches selecting any one resource group by taking into consideration the size of the  uplink data to be transmitted (selecting contention-based access, e.g., resource zone, by considering {small} amount of data); which would appreciated by one skilled in the art to consider the size of the uplink data to be  transmitted when selecting the resource group; thus ensuring that uplink data fit into resources blocks in a complete transmission.


Regarding claim 8, Xu in view of Seo, Wang, and Dai do not disclose wherein the root-sequence or the uplink data is scrambled by the index (CAZAC); which is known in the art and commonly applied in communications field for data communications, as suggested in Ratasuk’s disclosure as below.
Ratasuk, from the same field of endeavor, teaches the root-sequence or the uplink data is scrambled by the index (CAZAC) sequence selected as basic sequence, mapped with symbols of slot #0, #2, #3, #4 and #6 that are used for transmitting data on PUCCH channel, [para.11] where data is associated with transport block size {TBS}, para.33, lines 4-6); which would be appreciated by one of ordinary art to scramble the root sequence or uplink data with an index; thus facilitating efficient coding of data for transmission. 



Regarding claim 9, Xu in view of Seo, Wang, and Dai do not disclose wherein the notifying the size of uplink data to be transmitted is performed along with the transmission of the uplink data; which is known in the art and commonly applied in communications field for data communications, as suggested in Ratasuk’s disclosure as below.
Ratasuk, from the same field of endeavor, teaches the notifying the size of uplink data to be transmitted is performed along with the transmission of the uplink data (buffer status report, e.g., size of uplink data, is transmitted with data, para.48); which would be appreciated by one of ordinary art to notify the size of uplink data to be transmitted is performed along with the transmission of the uplink data; thus enabling the proper checking of correct data reception  at the eNB.  


Regarding claim 10, Xu in view of Seo, Wang, Dai, and Ratasuk disclose wherein:
the uplink data comprises a first segment and a second segment (sending {first} data or segment, and additional {second} data, see para.48 in Ratasuk).
Ratasuk teaches eNB may assign different root sequences to each UE within a group of UEs and decode uplink transmissions by distinguishing different UEs using the different root sequences (see para.80 in Xu).
It is well known that data can be divided into segments to fit into TTIs before being transmitted and it is appreciated that the size of the uplink data to be transmitted is included in the first segment to enable the eNB to distinguish which UE (by decoding first segment) for which it decides to decode uplink transmission (in second segment); thus saving processing resources for the eNB.


Regarding claim 12, Xu in view of Seo, Wang, and Dai do not disclose further comprising: receiving acknowledgement (ACK) or non-acknowledgement (NACK) for the uplink data from the eNB; which is known in the art and commonly applied in communications field for data communications, as suggested in Ratasuk’s disclosure as below.
Ratasuk, from the same field of endeavor, teaches receiving acknowledgement (ACK) or non-acknowledgement (NACK) for the uplink data from the eNB (receiving ACK/ NACK to indicate that eNB has successfully received and decoded data packet, para.69). 


.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Seo, Wang, and Dai, as applied to claim 1 above, and further in view of Henttonen et al. in U.S. Publication No. 2011/0129033 A1, hereinafter referred to as Henttonen.

Regarding claim 13, Xu in view of Seo, Wang, and Dai do not disclose switching to an idle state, wherein a cell-radio network temporary identifier (C-RNTI) allocated by the eNB is not released, which is known in the art and commonly applied in communications field for data communications, as taught in Henttonen’s disclosure as below.
Henttonen, from the same field of endeavor, teaches switching to an idle state, wherein a cell-radio network temporary identifier (C-RNTI) allocated by the eNB is not released (retaining C-RNTI, given by eNB, for later use when it  reverts to being inactive, para.73);  which can also be easily adopted by one of ordinary skill in the art at the time of invention was filed to keep the C-RNTI . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Seo, Wang, and Dai, as applied to claim 4 above, and further in view of Novak et al. in U.S. Publication No. 2013/0170456 A1, hereinafter referred to as Novak’56.


Regarding claim 14, Xu in view of Seo, Wang, and Dai do not disclose the resource groups are classified according to a cyclic prefix (CP) length, and if the UE is not synchronized with the eNB, a resource group belonging to the resource groups and corresponding to a long CP length is selected; which is known in the art and commonly applied in communications field for data communications, as suggested in Novak’56 disclosure as below.
Novak’56, from the same field of endeavor, teaches the resource groups are classified according to a cyclic prefix (CP) length (subframes or sets of resources, each associated with a cyclic prefix, para.31 and para.74), and if the UE is not synchronized with the eNB, a resource group belonging to the resource groups and corresponding to a long CP length is selected (for mobile stations that are unsynchronized [para.75, lines 1-5], grouped resources are useful as a larger cyclic prefix, e.g., longer CP length, para.72 and para.75, lines 1-5).
It would be appreciated by one of ordinary skill in the art to select a long CP length associated with a resource group, if the UE is not synchronized with the eNB; thus allowing proper reception of UL signal at the eNB.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Seo, Wang, and Dai, as applied to claim 4 above, and further in view of Novak et al. in U.S. Publication No. 2009/0022098 A1, hereinafter referred to as Novak’98.

Regarding claim 15, Xu in view of Seo, Wang, and Dai do not disclose wherein if transmission timing of the uplink data deviates from pre-configured timing, a neighboring resource of the selected resource group is not used for resource allocation, which is known in the art and commonly applied in communications field for data communications, as taught in Novak’98 disclosure as below.
Novak’98 from the same field of endeavor, teaches if transmission timing of the uplink data deviates from pre-configured timing, a neighboring resource of the selected resource group is not used for resource allocation (resource for first packet  is left unused meaning that it is not reallocated to another user, para.103, lines 1-3); which can also be easily adopted by one of ordinary skill in the art at the time of invention was filed to not allocate a resource, if transmission timing of the uplink data deviates from pre-configured timing, a neighboring resource of the selected resource group is not used for resource allocation; thus reserving resource for a necessary use later in time.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leeuwaarden is cited to show that notifying the base station of the size of the uplink data to be transmitted and transmitting uplink data to the base station by means of the contention-based uplink data transmission resource area, would facilitate the decoding of uplink data sent on a transmission area according to a transport block size -- while reducing a processing delay, similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           



	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465